IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21192
                         Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,
versus

VALENTIN RODRIGUEZ-MORENO,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CR-61-1
                       - - - - - - - - - -
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Valentin Rodriguez-

Moreno has requested leave to withdraw as counsel and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Rodriguez has not filed a response.      Our independent review of

the brief and the record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.